Citation Nr: 0300804	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  96-22 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for hearing loss 
disability. 

(The issues of entitlement to service connection for 
sinusitis and for psoriasis will be the subject of a 
subsequent Board decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel



INTRODUCTION

The veteran had a period of active duty service from 
August 1990 to May 1991 with prior service in the Air 
National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) in connection with an October 1995 rating decision 
by a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The Board is undertaking additional development of the 
issues of entitlement to service connection for sinusitis 
and for psoriasis pursuant to the authority granted by 67 
Fed. Reg. 3099, 3104 (Jan. 23, 2002) (now codified at 
38 C.F.R. § 19.9(a)(2) (2002)).  When the development has 
been completed, the Board will provide notice of the 
development as required by Rule of Practice 903 (67 Fed. 
Reg. 3099, 3105 (Jan. 23, 2002) (now codified at 38 C.F.R. 
§ 20.903 (2002)).  After giving the notice and reviewing 
the response of the veteran and his representative, the 
Board will prepare a separate decision addressing these 
issues.


FINDING OF FACT

The veteran does not currently suffer from hearing loss 
disability for VA compensation purposes. 


CONCLUSION OF LAW

Hearing loss disability was not incurred in or aggravated 
by the veteran's active air service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.385 
(2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA 
has issued final rules to amend adjudication regulations 
to implement the provisions of VCAA.  See 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The intended 
effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary 
of Veterans Affairs to do otherwise and the Secretary has 
done so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to service connection 
for hearing loss disability.  The discussions in the 
rating decision, statement of the case have informed the 
claimant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Moreover, in 
an October 2002 letter, the veteran was advised of the 
types of evidence VA would assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet.App. 183 (2002).  The Board 
therefore finds that the notice requirements of the new 
law and regulation have been met. 

Furthermore, the Board finds that there has been 
substantial compliance with the assistance provisions set 
forth in the new law and regulation.  The record in this 
case includes service medical records as well as post-
service medical records.  The veteran was afforded a VA 
audiometric examination in June 1996 in connection with 
his claim, and  the requirements of 38 C.F.R. 
§ 3.159(c)(4) (2002) have therefore been met.  
Significantly, no additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.

Analysis

The issue before the Board involves a claim of entitlement 
to service connection. Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, 
or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Additionally, for veteran's who have served 90 days or 
more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
sensorineural hearing loss, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

The Board acknowledges that the lack of any evidence that 
the veteran exhibited hearing loss during service is not 
fatal to his claim.  The laws and regulations do not 
require in service complaints of or treatment for hearing 
loss in order to establish service connection.  See 
Ledford v. Derwinski, 3 Vet.App. 87, 89 (1992).  Instead, 
as noted by the United States Court of Appeals for 
Veterans Claims (Court):

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record 
must include evidence of exposure to 
disease or injury in service that would 
adversely affect the auditory system 
and post- service test results meeting 
the criteria of 38 C.F.R. § 
3.385....For example, if the record 
shows (a) acoustic trauma due to 
significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound 
basis to attribute the post-service 
findings to the injury in service, or 
whether they are more properly 
attributable to intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from 
a brief of the VA Secretary).

The Board acknowledges that the veteran's duties involved 
working with aircraft, and it may be conceded that such 
duties resulted in noise exposure.  However, the evidence 
in the present case fails to show that the veteran 
currently suffers from hearing loss disability as defined 
by 38 C.F.R. § 3.385.  

A review of annual flying examinations in 1985, 1986, 1988 
show audiometric findings which do not meet the regulatory 
definition of hearing loss disability for VA compensation 
purposes.  The veteran denied hearing loss in connection 
with those examinations.  At the time of an annual 
examination in August 1990, the veteran again denied 
hearing loss.  Audiological examination at that time 
showed  pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
10
15
LEFT
10
10
15
15
20

Moreover, a June 1996 VA audiometric examination conducted 
in connection with the veteran's claim showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
5
LEFT
10
10
15
20
25

Speech audiometry revealed speech recognition ability of 
96 percent in the right ear and of 100 percent in the left 
ear.

It is clear from the evidence that the veteran simply does 
not suffer from hearing loss disability at this time as 
defined for VA compensation purposes.  The Court has 
indicated that in the absence of proof of a present 
disability, there can be no valid claim for service 
connection.  Congress has specifically limited entitlement 
to service connection to cases where such incidents have 
resulted in a disability.  Brammer v. Derwinski, 3 
Vet.App. 223 (1992).  The veteran may always attempt to 
reopen his claim should it be determined that he suffers 
from hearing loss disability in the future which meets the 
criteria of 38 C.F.R. § 3.385.



ORDER

Entitlement to service connection for hearing loss 
disability is not warranted.  To this extent, the appeal 
is denied. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

